Haréis, J.
This is a very strange case, as presented by the record. The defendant in error had a suit in ejectment, against Freeman, pending at the time he filed a bill of an extraordinary character, wherein he prayed the appointment of a receiver of the rent of the blacksmith shop in controversy, and, upon the failure of Freeman to pay monthly in advance the rent, that he be dispossessed, and the property delivered to the receiver. The prayor of the bill was almost literally embodied in the sanction of the then Circuit Judge, of the injunction.
In the event of the failure of the receiver appointed, to act, it was ordered that the Clerk of the Superior Court of Fulton county should.
The injunction was served on Freeman — he refused to comply with its terms: he was then dispossessed by the sheriff, and the defendant in error, Gaskill, placed in possessioh of the premises in dispute, (without any requirements of him to pay the monthly rent or value of the use of the shop) that they might be held by the receiver to abide the result of the litigation between the parties. Subsequently, during the next term of the Superior Court, after the case had been called on the docket, and during the term, the complainant dismissed his bill. Whether he also dismissed his ejectment suit, does not appear. The possession having thus been changed, it will be for the Court to decide whether that suit can be retained or not. Since the adjournment of Fulton Court, the counsel of Freeman, dissatisfied with the turn the litigation had taken, made application, by petition to Judge Warner, the presiding Judge of that circuit, to restore Freeman to his original possession. This was refused, on the ground that the proceeding was too summary.
We concur in the judgment pronounced.
We do not find in the record any motion to compel complainant to re-instate his bill to cause the shop to be put in *309the possession of the Clerk of the Conrt as receiver. Had this been moved during term-time, we will not say hut that the action indicated might have been followed up in vacation, upon petition and reasonable notice for such orders as might be necessary to his restoration to his original rights.
It is for counsel of Ereeman to take such step, if wrong has been done their client, as may vindicate his rights; and we make no doubt but that the Circuit Judge will, when a proper application shall have been made in Court therefor, so Order, that the process of the law shall not be abused by his officer, or permit a party litigant, through any instrumentality, or management, to obtain an undue and in equitable advantage over the other, who claims, as the record shows, bona fide title to the premises in dispute.